                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES RAY CATHY,                              Case No. 19-cv-05932-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9

                                  10     R. KUZMICZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend and he has

                                  15   filed an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff describes many instances of interference with his legal mail and legal

                                  19   publications. He seeks money damages.

                                  20          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey,

                                  21   518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). To establish a

                                  22   claim for any violation of the right of access to the courts, the prisoner must prove that

                                  23   there was an inadequacy in the prison's legal access program that caused him an actual

                                  24   injury. See Lewis, 518 U.S. at 349-51. To prove an actual injury, the prisoner must show

                                  25   that the inadequacy in the prison's program hindered his efforts to pursue a non-frivolous

                                  26   claim concerning his conviction or conditions of confinement. See id. at 351, 354-55.

                                  27          Prisoners enjoy a First Amendment right to send and receive mail. See Witherow

                                  28   v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 407
                                                                                        2
                                   1   (1989)). A prison, however, may adopt regulations or practices which impinge on a

                                   2   prisoner's First Amendment rights as long as the regulations are "reasonably related to

                                   3   legitimate penological interests." See Turner v. Safley, 482 U.S. 78, 89 (1987). The

                                   4   Turner standard applies to regulations and practices concerning all correspondence

                                   5   between prisoners and to regulations concerning incoming mail received by prisoners

                                   6   from non-prisoners. See Thornburgh, 490 U.S. at 413.

                                   7          Prison officials may institute procedures for inspecting “legal mail,” e.g., mail sent

                                   8   between attorneys and prisoners, see Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974)

                                   9   (incoming mail from attorneys), and mail sent from prisoners to the courts, see Royse v.

                                  10   Superior Court, 779 F.2d 573, 574-75 (9th Cir. 1986) (outgoing mail to court). But

                                  11   “prisoners have a protected First Amendment interest in having properly marked legal

                                  12   mail opened only in their presence.” Hayes v. Idaho Correctional Center, 849 F.3d 1204,
Northern District of California
 United States District Court




                                  13   1211 (9th Cir. 2017). See also O'Keefe v. Van Boening, 82 F.3d 322, 325 (9th Cir. 1996)

                                  14   (the opening and inspecting of "legal mail" outside the presence of the prisoner may have

                                  15   an impermissible "chilling" effect on the constitutional right to petition the government). A

                                  16   plaintiff need not allege a longstanding practice of having his mail opened outside his

                                  17   presence in order to state a claim for relief. Hayes, 849 F.3d at 1218 (allegation that

                                  18   protected mail was opened outside plaintiff’s presence on two separate occasions

                                  19   sufficient to state First Amendment claim).

                                  20          "Legal mail" may not be read or copied without the prisoner's permission. See

                                  21   Casey v. Lewis, 43 F.3d 1261, 1269 (9th Cir. 1994), rev'd on other grounds, 518 U.S. 343

                                  22   (1996). The Ninth Circuit has emphasized that there is a clear difference between

                                  23   inspecting outgoing legal mail for contraband and reading it under Wolff, 418 U.S. 539 at

                                  24   577, such that prison officials may not circumvent this prohibition by reading an inmate’s

                                  25   outgoing legal mail in his presence because this practice does not ameliorate the chilling

                                  26   effect on the inmate’s Sixth Amendment rights. See Nordstrom v. Ryan, 762 F.3d 903,

                                  27   911 (9th Cir. 2014) (Nordstrom I) (reversing district court’s dismissal of the complaint for

                                  28   failure to state a claim after finding complaint stated a cognizable 6th Amendment claim
                                                                                     3
                                   1   based on prisoner’s allegations that prison officials read his legal mail, that they claimed

                                   2   entitlement to do so, and his right to private consultation with counsel was chilled);

                                   3   Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017) (Nordstrom II) (on appeal after

                                   4   remand of Nordstrom I, holding that prison policy requiring officials to confirm that

                                   5   outgoing letters qualified as legal mail failed to meet standard that officials may inspect

                                   6   but not read outgoing legal mail). But again, prison officials may establish that legitimate

                                   7   penological interests justify the policy or practice. See O'Keefe, 82 F.3d at 327.

                                   8          The deliberate delay of legal mail which adversely affects legal proceedings

                                   9   presents a cognizable claim for denial of access to the courts. See Jackson v. Procunier,

                                  10   789 F.2d 307, 311 (5th Cir. 1986). Isolated incidents of mail interference without any

                                  11   evidence of improper motive or resulting interference with the right to counsel or access

                                  12   to the courts do not give rise to a constitutional violation, however. See Smith v.
Northern District of California
 United States District Court




                                  13   Maschner, 899 F.2d 940, 944 (10th Cir. 1990); Morgan v. Montanye, 516 F.2d 1367,

                                  14   1370-71 (2d Cir. 1975) (no claim where letter from prisoner's attorney opened out of

                                  15   prisoner's presence in single instance).

                                  16          Regulations limiting prisoners' access to publications or other information are valid

                                  17   only if they are reasonably related to legitimate penological interests. See Thornburgh v.

                                  18   Abbott, 490 U.S. 401, 413 (1989) (citing Turner, 482 U.S. at 89). The test is the same

                                  19   regardless of whether inmates solicit the communication from the publisher, or the

                                  20   publisher distributes a publication to inmates who have not requested it. Crime & Justice

                                  21   America v. Honea, 876 F.3d 966, 975 (9th Cir. 2017).

                                  22          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                  23   basic elements: (1) An assertion that a state actor took some adverse action against an

                                  24   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                  25   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                  26   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  27   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  28   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he
                                                                                     4
                                   1   was retaliated against for exercising his constitutional rights and that the retaliatory action

                                   2   did not advance legitimate penological goals, such as preserving institutional order and

                                   3   discipline). The prisoner must show that the type of activity he was engaged in was

                                   4   constitutionally protected, that the protected conduct was a substantial or motivating

                                   5   factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                   6   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997)

                                   7   (inferring retaliatory motive from circumstantial evidence).

                                   8          Legal Box

                                   9          Plaintiff was mailed a box of legal documents that were improperly returned to the

                                  10   sender. He notified defendants Kuzmicz, Thompson, Reynolds, Osborne, Love and

                                  11   Villarreal who stated that the box was improperly returned to sender and it should be

                                  12   resent. However, plaintiff never obtained this box of legal documents that contained his
Northern District of California
 United States District Court




                                  13   transcripts, appeal documents and other items to continue his appeal efforts. Plaintiff

                                  14   states his conviction was 16 years ago. Liberally construed this is sufficient to state a

                                  15   claim against these defendants.

                                  16          Legal Mail

                                  17          Plaintiff next argues that he was not allowed to be present when legal items were

                                  18   sent to him and examined by defendants. On March 12, 2018, plaintiff received a letter

                                  19   from the National Legal Professional Associates, Margaret A. Robinson Advocacy

                                  20   Center, that was properly marked as legal mail and opened in his presence. On April 19,

                                  21   2018, he received another letter from the same center that was marked as not meeting

                                  22   the criteria for confidential mail and was not opened in his presence. Plaintiff notified

                                  23   defendants Reynolds and Kuzmicz of this error, but they were not responsive. This is

                                  24   sufficient to state a claim against Reynolds and Kuzmicz. The other defendants for this

                                  25   claim are dismissed with prejudice because plaintiff has failed to identify their specific

                                  26   actions or how they are associated with the claim and he was already provided leave to

                                  27   amend to address these deficiencies.

                                  28
                                                                                      5
                                   1          Legal Publications

                                   2          Plaintiff states he was unable to receive issues of Prison Legal News and Human

                                   3   Rights Defense. He states that defendants Hood, Hallock, Villareal, Parry and Short

                                   4   knew the publications should be delivered but failed to do so. This is sufficient to state a

                                   5   claim against these defendants.

                                   6          Retaliation

                                   7          Plaintiff next alleges that defendants Kuzmicz and Thompson would come to the

                                   8   yard and intimidate plaintiff for filing appeals regarding his mail and have him patted

                                   9   down by yard officers. He also states on a separate occasion he sent a legal letter with

                                  10   postage, but the letter was returned to him with the postage ripped off, and a defendant

                                  11   stated plaintiff could not send a letter with a used stamp. Plaintiff states that it was not a

                                  12   used stamp and the stamp was ripped off in retaliation for his protected conduct.
Northern District of California
 United States District Court




                                  13   Liberally construed this is sufficient to proceed against these defendants.

                                  14                                          CONCLUSION

                                  15          1. All defendants are dismissed with prejudice except for Kuzmicz, Thompson,

                                  16   Reynolds, Love, Hallock, Parry, Short, Osborne, Villarreal and Hood. The clerk shall

                                  17   issue a summons and the United States Marshal shall serve, without prepayment of fees,

                                  18   copies of the amended complaint (Docket No. 6) with attachments and copies of this

                                  19   order on the following defendants at Pelican Bay State Prison: Mailroom Supervisor R.

                                  20   Kuzmicz; Mailroom Official M. Thompson; Prison Litigation Official W. Reynolds;

                                  21   Mailroom Procurement and Service Official K. Love; Mailroom Officials L. Hallock, C.

                                  22   Parry, D. Short; Correctional Administrator K. Osborne; Mailroom Procurement and

                                  23   Service Official Villarreal; and Mailroom Official K. Hood.

                                  24          2. In order to expedite the resolution of this case, the court orders as follows:

                                  25                 a. No later than sixty days from the date of service, defendants shall file a

                                  26   motion for summary judgment or other dispositive motion. The motion shall be supported

                                  27   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                  28   Civil Procedure 56, and shall include as exhibits all records and incident reports
                                                                                      6
                                   1   stemming from the events at issue. If defendant is of the opinion that this case cannot be

                                   2   resolved by summary judgment, she shall so inform the court prior to the date her

                                   3   summary judgment motion is due. All papers filed with the court shall be promptly served

                                   4   on the plaintiff.

                                   5                   b. At the time the dispositive motion is served, defendants shall also serve,

                                   6   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                   7   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120

                                   8   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                   9   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                  10   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                  11                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  12   the court and served upon defendants no later than thirty days from the date the motion
Northern District of California
 United States District Court




                                  13   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  14   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  15   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  16   1988).

                                  17            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  18   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  19   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  20   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  21   1108, 1120 n. 4 (9th Cir. 2003).

                                  22                   d. If defendant wishes to file a reply brief, she shall do so no later than

                                  23   fifteen days after the opposition is served upon her.

                                  24                   e. The motion shall be deemed submitted as of the date the reply brief is

                                  25   due. No hearing will be held on the motion unless the court so orders at a later date.

                                  26            3. All communications by plaintiff with the court must be served on defendant, or

                                  27   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                  28   document to defendants or defendants' counsel.
                                                                                        7
                                   1          4. Discovery may be taken in accordance with the Federal Rules of Civil

                                   2   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                   3   Local Rule 16 is required before the parties may conduct discovery.

                                   4          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                   5   informed of any change of address by filing a separate paper with the clerk headed

                                   6   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                   7   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   8   pursuant to Federal Rule of Civil Procedure 41(b).

                                   9          IT IS SO ORDERED.

                                  10   Dated: February 6, 2020

                                  11

                                  12                                                                /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                                 PHYLLIS J. HAMILTON
                                  13                                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      8
                                   1                        NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2          If defendants move for summary judgment, they are seeking to have your case

                                   3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil

                                   4   Procedure will, if granted, end your case.

                                   5          Rule 56 tells you what you must do in order to oppose a motion for summary

                                   6   judgment. Generally, summary judgment must be granted when there is no genuine issue

                                   7   of material fact--that is, if there is no real dispute about any fact that would affect the

                                   8   result of your case, the party who asked for summary judgment is entitled to judgment as

                                   9   a matter of law, which will end your case. When a party you are suing makes a motion

                                  10   for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set

                                  12   out specific facts in declarations, depositions, answers to interrogatories, or authenticated
Northern District of California
 United States District Court




                                  13   documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s

                                  14   declarations and documents and show that there is a genuine issue of material fact for

                                  15   trial. If you do not submit your own evidence in opposition, summary judgment, if

                                  16   appropriate, may be entered against you. If summary judgment is granted, your case will

                                  17   be dismissed and there will be no trial.

                                  18                              NOTICE -- WARNING (EXHAUSTION)

                                  19          If defendants file a motion for summary judgment for failure to exhaust, they are

                                  20   seeking to have your case dismissed. If the motion is granted it will end your case.

                                  21          You have the right to present any evidence you may have which tends to show

                                  22   that you did exhaust your administrative remedies. Such evidence may be in the form of

                                  23   declarations (statements signed under penalty of perjury) or authenticated documents,

                                  24   that is, documents accompanied by a declaration showing where they came from and

                                  25   why they are authentic, or other sworn papers, such as answers to interrogatories or

                                  26   depositions. If defendants file a motion for summary judgment for failure to exhaust and it

                                  27   is granted, your case will be dismissed and there will be no trial.

                                  28
                                                                                      9
